Exhibit 10.2

License Agreement

between

Deutsche Telekom AG

Friedrich-Ebert-Allee 140, 53113 Bonn, Germany

– hereinafter referred to as “DT” –

and

T-Mobile US, Inc.

12920 SE 38th Street, Bellevue, WA 98006, USA

– hereinafter referred to as “the Licensee” –

– DT and the Licensee hereinafter collectively referred to

as “Parties” or individually as “Party” –

Preamble

 

(1) DT is a provider – also via subsidiary companies – in the whole area of
telecommunication, information technology, multimedia, consulting and
entertainment as well as the services connected with these areas and related
areas in Germany and worldwide.

DT is owner of various designations. These include trademarks, domain names and
company names.

DT has developed a group branding strategy with a joint corporate identity, a
joint corporate design, a standardized market appearance and a standardized
trademark image. Several of the designations licensed under this Agreement
represent the corporate identity of the DT group of companies.

 

(2) The Licensee is a provider of wireless telecommunication, broadband and
information services, including services and products connected to wireless
telecommunication, broadband and information services and related areas in the
Territory (as defined herein).

 

(3)

DT has a majority interest in the Licensee and it is intended that the Licensee
shall offer wireless telecommunication, broadband and information, including
services and products connected to wireless telecommunication, broadband and
information and related areas by using DT’s trademarks, domain names and
corporate identity



--------------------------------------------------------------------------------

in the future. However, it is agreed by the Parties that DT’s trademarks and, in
particular, the “T-Mobile Brand” will not be the only brand used by the Licensee
and its subsidiaries.

Now, therefore in consideration of the above promises and the terms and
conditions contained herein the Parties, intending to be legally bound hereby,
agree as follows:

 

§1 Definitions

For the purposes of this Agreement, whenever used with capitalized initial
letter, the following terms shall have the meaning assigned to them below or in
any provision of this Agreement, wherein words defined in the singular form
shall also apply to the plural correspondingly and vice-versa. In any event the
term “including” shall mean “including, but not limited to”:

 

1.1 “Agreement” shall mean this license agreement including all Annexes thereto
and all future amendments and supplements on which the Parties may agree from
time to time.

 

1.2 “Affiliate” shall mean a legal entity which is under the applicable laws,
directly or indirectly, controlling, controlled by or under joint control
relative to another company, whereby “control” shall mean any of (A) direct or
indirect ownership of more than 50% of the ownership interest in any other
entity, (B) the right to exercise more than 50% of the voting rights in any
other entity, or (C) the contractual right to designate more than half of the
members of such entity’s board of directors or similar executive bodies.

 

1.3 “BAC” shall have the meaning defined in § 5.11.

 

1.4 “Benchmark Analysis” shall have the meaning defined in § 7.4.

 

1.5 “Change of Control” shall have the meaning defined in § 14.3.

 

1.6 “Confidential Information” shall have the meaning defined in § 10.1.

 

1.7 “Date of the Agreement” shall have the meaning defined in § 14.1.

 

1.8 “Designations” shall mean jointly the Trademarks and the Domains.

 

1.9 “Domains” shall mean the Internet domain name registrations listed in Annex
2.

 

1.10 “DT Sell-Down” shall have the meaning defined in § 14.3.

 

1.11 “Licensed Products” shall mean all products (including their packaging)
that are sold, leased, provided, used for or distributed (including through
retailers, dealers, agents, data carriers and online) in connection with the
Licensed Services, including (A) cellphones, smartphones, tablet PCs, personal
digital assistants, portable media players and any other type of wireless
devices and wireless telecommunication. broadband and information devices,
(B) SIM cards for the aforementioned devices, (C) accessories for the
aforementioned devices and (D) ancillary products for the aforementioned
devices.

 

- 2 -



--------------------------------------------------------------------------------

1.12 “Licensed Services” shall mean the marketing, selling and providing of
wireless telecommunication, broadband and information services (including voice
and data services) and all services ancillary thereto.

 

1.13 “License Fee” shall have the meaning defined in § 7.1.

 

1.14 “Negotiation Period” shall have the meaning defined in § 14.3.

 

1.15 “New License Fee” shall have the meaning defined in § 7.4.

 

1.16 “Revenue Report” shall have the meaning defined in § 7.2.

 

1.17 “Subsidiaries” shall have the meaning defined in § 3.2.

 

1.18 “Territory” shall mean the United States of America, Puerto Rico and the
territories and protectorates of the United States to the extent the Trademarks
in these territories and protectorates are subject to U.S. trademark law.

 

1.19 “Trademarks” shall mean the trademark registrations listed in Annex 1.

 

1.20 “Utilization Regulations” shall have the meaning defined in § 5.3.

 

1.21 “VAT” shall have the meaning defined in § 9.1.

 

§2 License Grant

 

2.1 DT grants to the Licensee the limited, non-revocable (except as provided
herein), and royalty-bearing license to use the Trademarks for the Licensed
Services and the Licensed Products in the Territory, including:

 

  (A) the offering and provision of the Licensed Services under the Trademarks
and the advertising for, and marketing of, the Licensed Services under the
Trademarks;

 

  (B) the application of the Trademarks to the Licensed Products (putting on the
market either through retailers, dealers, agents, data carriers or online as
download) and the advertising for, marketing of, and using the Licensed Products
under the Trademarks;

 

  (C) the use of the Trademarks as the name of Licensee’s stores and in the
Licensee’s business papers; and

 

  (D) the use of the Trademarks as part of Internet domains names for websites
on which the Licensed Products and Licensed Services are promoted within the
Territory;

in each case, subject to the conditions provided hereinafter.

 

2.2 DT grants to the Licensee the limited, non-exclusive, non-revocable (except
as provided herein), and royalty-bearing license to use the Domains as Internet
addresses for websites on which the Licensed Products and Licensed Services are
promoted within the Territory and in the Licensee’s business papers. The
Licensee may indicate the Domains in its promotion of the Licensed Products and
Licensed Services within the Territory as it is common in its business, to the
extent that such use is lawful under the laws and regulations in the Territory.

 

- 3 -



--------------------------------------------------------------------------------

2.3 The licenses granted in § 2.1 shall be (A) exclusive (even as to DT) with
respect to the Trademarks listed in Annex 1.1 and Domains, provided however,
that DT and its Affiliates shall be permitted to grant licenses to use such
Trademarks in the Territory in connection with (i) multinational sponsoring
activities (e.g., sports teams apparel, but, for the avoidance of doubt, not on
Licensed Products) and (ii) multinational co-operation partners provided these
co-operation partners do not offer Licensed Services directly or indirectly
under the Trademarks listed in Annex 1.1 in the Territory and (B) non-exclusive
with respect to the Trademarks listed in Annex 1.2.

 

2.4 For the purposes of § 2.1 and § 2.2 any use of the Designations in
connection with the Internet shall not be deemed use outside the Territory,
provided:

 

  (A) said use does not actively target customers in countries outside the
Territory (e.g., by content or choice of language, provided, however, that, for
the avoidance of doubt, the Licensee may advertise in Spanish, or other
languages, inside the Territory in order to target customers who speak Spanish,
or such other language, inside the Territory for offerings of Licensed Products
and Licensed Services delivered in the Territory); and

 

  (B) the Licensee implements technically reasonable precautions in order to
ensure that customers located outside the Territory are not able to access the
Licensed Products and Licensed Services (e.g., by checking the address of
customers, if available, or prohibiting customers located outside the Territory
from accessing the Licensed Services, provided, however, that, for the avoidance
of doubt, customers located inside the Territory who are temporarily outside the
Territory may use the Licensed Products and access the Licensed Services through
roaming agreements with the Licensee or third party carriers).

 

2.5 In addition, DT permits the Licensee free of charge to use the trademark
“T-Mobile” as a company name. DT shall not assert prohibition claims against
this insofar as the trademark “T-Mobile” is used in accordance with the
provisions of this Agreement.

 

2.6 Any use of the Designations by the Licensee or its sub-licensees shall inure
to the benefit of DT and qualifies as use by DT for the purposes of acquiring
and maintaining rights in these Designations. The Licensee is obliged to
transfer to DT all rights acquired by using the Designations with effect as of
the day such right came into existence. The Licensee hereby in advance transfers
to DT all rights resulting from the use of the Designations, as far as legally
possible. Any trademark rights resulting from such use shall become Designations
as of the date they come into existence. Each Party shall notify the other about
any rights arising out of the use of any Designations under this Agreement to
the best of its knowledge.

 

2.7 The Parties may at any time agree on an amendment of the portfolio of
licensed Designations. Such agreement has to be made in writing in order to be
valid.

 

§3 Sublicenses

 

3.1 Except for the rights granted in the following § 3.2 and § 3.3 the Licensee
is only entitled to assign the licenses granted herein, including individual
Designations, to third parties or to grant sub-licenses and/or licenses after DT
has given its prior written consent to such assignment or sub-license.

 

- 4 -



--------------------------------------------------------------------------------

3.2 The Licensee shall be entitled to enter into sub-license agreements with
companies in which the Licensee holds more than 50% of the shares and the voting
rights (“Subsidiaries”). Any sub-licensing by the Licensee to a Subsidiary shall
only be effective if (A) the Licensee imposes on the respective Subsidiary its
obligations vis-à-vis DT under this Agreement, and (B) the sub-license agreement
provides that the sub-license terminates automatically if this Agreement is
terminated, and (C) the respective agreement with the Subsidiary directly
authorises DT as third-party beneficiary to enforce all claims of the Licensee
against the Subsidiary (provided however that DT first attempts to enforce such
claim against the Licensee as described below), and (D) the Licensee shall cause
compliance by the sub-licensee with the contractual obligations by contractual
provisions and contract management, and (E) the Licensee provides a copy of any
such sub-licensing agreements to DT immediately after execution for information.
Before DT asserts the rights granted to it vis-à-vis the sub-licensee against
the sub-licensee, DT will notify the Licensee and attempt to assert such rights
against the Licensee, taking into consideration the Licensee’s interests and any
further proceedings, for a period of 30 days. If DT and the Licensee are unable
to resolve DT’s claim after such period of time, then DT may assert such rights
against the sub-licensee. DT shall provide copies to the Licensee of all
correspondence between DT and a sub-licensee simultaneously with DT’s
correspondence with a sub-licensee.

 

3.3 The Licensee shall be entitled to enter into sub-license agreements with
affiliated and non-affiliated companies which offer Licensed Services and
Licensed Products on the basis of the Principles for Sub-license Agreements with
distribution partners set out in Annex 3.

 

§4 Quality requirements and quality control

 

4.1 The Licensee shall use the Designations only to mark Licensed Services and
Licensed Products conforming to the usual market standards for wireless
telecommunication, broadband and information providers in the Territory and the
Utilization Regulations (as described in § 5.3). The Utilization Regulations
result from the guidelines and documentation as provided by the responsible
departments and committees of DT or by the committees formed of representatives
of different companies of DT Group and employed by DT for this purpose. If no
Utilization Regulations are provided by DT, the Licensee is obliged to use as
its quality standard similar products or services by national providers of
wireless telecommunication, broadband and information services and products. If
the Licensee is uncertain as to whether a specific product or service meets the
above-mentioned Utilization Regulations, the Licensee shall obtain DT’s binding
opinion on the matter. For products that the Licensee obtains from DT, it is
assumed that the above-mentioned Utilization Regulations are met.

 

4.2

For quality control purposes, the Licensee shall inform DT at reasonable
intervals upon DT’s request regarding the Licensee’s current portfolio of
Licensed Products and Licensed Services, which are bearing or offered under the
Designations, and shall provide samples of Licensed Products free of charge in a
quantity necessary for verification, as well as a representative sample of the
contents of the Licensed

 

- 5 -



--------------------------------------------------------------------------------

  Services. If DT does not object to the quality of the Licensed Products or
Licensed Services concerned within 14 days of receipt of the representative
samples of the Licensed Products or Licensed Services, the quality requirements
specified in § 4.1 shall be deemed fulfilled in respect of these samples. The
obligation to send samples shall not apply to products that the Licensee obtains
from DT, or that were previously checked by DT. For the purposes of quality
control, DT is entitled to enter all premises of the Licensee upon prior written
notice, during normal business hours and in a manner that does not disrupt
Licensee’s business operations, to check compliance with the quality
requirements specified in § 4.1. DT shall cause the DT representatives to adhere
to, whenever on the Licensee’s premises, all applicable Licensee rules,
regulations and policies.

 

§5 Use of the Designations

 

5.1 The Licensee shall use the Designations only as registered. For any use of
the Designations, the Licensee has to make a statement, as far as is reasonable,
that they are registered trademarks or corresponding other designations of DT,
if this is necessary in order to:

 

  (A) meet the legal requirements in force for the respective Designation (if
the law prescribes such an indication), or

 

  (B)

maintain legal protection of the trademark in accordance with the applicable law
for the respective Designation, or to make this protection more efficient,
wherein for such purposes the Licensee may use the Trademarks in connection with
the symbol ® instead of such statement where this is sufficient under the law in
the applicable Territory to maintain the legal protection of the respective
Designations.

If the Licensee is using Designations as Internet domain names, it is sufficient
to make the required statement on the associated website. DT can waive the
Licensee’s obligation set forth in this § 5.1 in writing.

 

5.2 The Licensee shall not use the Designations in any manner that is
inaccurate, distasteful, or that disparages DT or any Affiliate of DT. In
particular, the Licensee shall not use the Designations in connection with any
content which is pornographic, racist, glorifying violence or which contains
political statements.

 

5.3

The Licensee shall comply with the guidelines on the use of the Designations
published by DT and enclosed as Annex 4 (the “Utilization Regulations”). The
version of the Utilization Regulations that is valid at the signing of the
Agreement is set forth in Annex 4. Otherwise, the respective current Utilization
Regulations are available electronically in the CI-Net of DT’s intranet and DT
shall provide the Licensee access to such Utilization Regulations. DT is free to
change the Utilization Regulations at any time and to any extent, including
issuing new guidelines on the use, graphical representation and approval process
for the Designations, upon notice to the Licensee. Changes to the Utilization
Regulations shall become effective 90 days after transmission of a new version
of the Utilization Regulations to the Licensee (provided DT indicates the
changes made to the previous version of the Utilization Regulations by the new
version of the Utilization Regulations) or, if the Parties agree on the new
version of the Utilization Regulations, with immediate effect following
agreement by the Parties. For materials that have already been produced (i.e.,
Licensed Products or advertising materials) the Licensee may continue to use
such Licensed Products perpetually and such advertising materials

 

- 6 -



--------------------------------------------------------------------------------

  for a transitional use-up period of 180 days after the new version of the
Utilization Regulations become effective, provided that such materials comply
with the Utilization Regulations applicable to the Designations at the time the
materials were produced.

 

5.4 Where applicable, the Licensee is—insofar as TV advertising campaigns (which
shall include any promotional motion pictures, including motion pictures on the
Intenet) are concerned—obliged to adhere to the approval process as specified in
the current version of DT’s tool “Campaign World” avaliable at
https://campaignworld.t-mobile.de. In particular, the Licensee is obliged to
upload the respective milestones of each and every TV campaign (currently
Briefing, Concept, Creatives) as soon as possible. DT will provide the Licensee
with its specific log-in data. If DT does not object to the TV advertising
campaign concerned within 3 working days after receipt of the submission
confirmation, the TV advertising campaign shall be deemed approved. DT is
entitled to modify the provisions of the Campaign World at any time and to any
extent. DT will notify the Licensee about any amendments on the websites of the
Campaign World. Any amendments of the approval process as provided for in the
Campaign World will not effect the implementation of already approved
advertisement campaigns. If the Utilization Regulations are amended after an
advertising campaign was approved, the provisions of § 5.3 apply accordingly.
Any other advertising campaign has to be submitted as further specified in
§ 5.5.

 

5.5 Each and every advertisement measure and each advertising campaign other
than TV advertising campaigns has to be submitted on the “Approval Tool”
available on DT’s CI-Net and as described in Annex 5. Advertisement measures
shall include any publications and presentations in print and online media,
radio, MMS and SMS in connection with the Licensed Services and Licensed
Products. The approval of the advertisement measures and advertising campaigns,
other than TV advertising campaigns, submitted by the Licensee on the Approval
Tool will be given by DT within 48 hours after the receipt of the submission
conformation, wherein only working days shall be considered for this 48 hour
period. If DT does not object to the advertisement measures or advertising
campaign concerned within 48 hours after receipt of the submission confirmation,
the advertisement measures and advertising campaign shall be deemed approved. DT
is entitled to modify the provisions of the Approval Tool at any time and to any
extent. DT will notifiy the License about any amendments on the websites of the
Approval Tool. Any amendments of the approval process as provided for in the
Approval Tool will not effect the implementation of already approved
advertisement campaigns. If the Utilization Regulations are amended after an
advertising campaign was approved, the provisions of § 5.3 apply accordingly.

 

5.6 The Licensee is permitted to develop, apply for, register, acquire and use
designations other than the Designations that are subject to this Agreement
(“Own Designations”), including trademarks, business designations and domain
names. This also includes the acquisition of companies or affiliated companies
that have their own trademarks, business designations and domain names. Own
Designations must not be identical or confusingly similar to existing or
registered designations of DT, unless DT agrees to such use or registration in
advance in writing.

The Licensee is permitted to use its Own Designations in connection with any of
the Designations that are subject to this Agreement upon prior written consent
of DT. As of the Date of the Agreement, DT pre-approves the Licensee to use its
Own Designations with the Designations as described in Annex 6. The Parties
intend

 

- 7 -



--------------------------------------------------------------------------------

to promote the Licensed Products and Licensed Services by using the Own
Designations and Designations together. The Parties shall meet and agree on
guidelines for the combined use of the Designations with the Licensee’s Own
Designations promptly after execution of this Agreement.

 

5.7 If the Licensee acquires or obtains rights to use trademarks or other
designations of third parties, the Licensee is solely responsible for the use of
such trademarks or designations.

 

5.8 In the event the Licensee uses or publishes an advertisement measure,
advertising campaign or TV or motion picture advertising campaign despite the
fact that DT refused to give its approval pursuant to § 5.4 or § 5.5, and the
Licensee fails to cure such breach within 5 working days after notice thereof,
DT’s sole and exclusive remedy shall be for the Licensee shall pay compensatory
damages of (A) with respect to § 5.4 , USD 100,000 (in words: one hundred
thousand) and (B) with respect to § 5.5, USD 50,000 (in words: fifty thousand),
in each case, unless the Licensee can prove lesser damages or DT can prove
higher damages.

 

5.9 The Licensee shall keep record and provide a documentation of its use of the
Designations to a reasonable extent and within the framework of the Licensee’s
business processes; and such documentation is to be provided to DT upon DT’s
request to enable DT to prove the use of the Designations by the Licensee.

 

5.10 The Licensee shall be fully responsible and liable for compliance with its
obligations under this Agreement with respect to use of the Designations and
advertising campaigns, and the Licensee shall also be liable in this respect for
all acts and omissions of its sub-licensees.

 

5.11 The Parties shall establish a brand advisory committee (“BAC”) comprising
two representatives of each Party. The object of the BAC is to review the use of
the Designations and the implementation of the trademark Utilization Regulations
by the Licensee, the handling and implementation of the approval processes set
forth in § 5.4 and § 5.5, the market communication of the Licensee, the
communication between the Parties and possible options to improve such
communication, the use of Licensee’s Own Designations with DT’s Trademarks, and
the potential of the license to possible further trademarks of DT.

Each Party shall appoint its representatives by written declaration, fax or by
e-mail to the other Party. Each Party may change its representatives at any time
by written declaration, fax or by e-mail to the other Party.

The BAC shall meet at least once per calendar half year, preferably in January
and July. Meetings of the BAC shall be held by videoconference. Each Party shall
be entitled to convene a meeting of the BAC with two weeks’ notice. The Party
convening the meeting shall also set up the videoconference and provide dial-in
information.

 

§6 Exclusion and Limitation of Liability

 

6.1

DT represents and warrants that it has the right and authority to grant the
license granted in § 2. With respect to the Trademarks listed in Annex 1.1 and
Domains, DT represents and warrants that Licensee’s use of such Trademarks and
Domains do not and will not infringe, violate or misappropriate any third party
intellectual

 

- 8 -



--------------------------------------------------------------------------------

  property rights under the condition that such use is in accordance with the
terms of this Agreement and the Licensee permits DT to take over the Licensee’s
defence of such claim as provided in § 13.1. With respect to the Trademarks
listed in Annex 1.2, DT shall not be liable if the use of such Trademarks
infringe, violate or misappropriate any third party intellectual property
rights.

 

6.2 With respect to the Trademarks listed in Annex 1.1 and Domains, DT shall
indemnify, defend and hold harmless and release the Licensee from any claims
raised by third parties that are asserted due to the infringement, violation or
misappropriation of any third party intellectual property rights by the
Designations under the condition that Licensee’s use of such Designations is in
accordance with the terms of this Agreement and the Licensee permits DT to take
over the Licensee’s defence of such claim as provided in § 13.1.

 

6.3 With respect to the Trademarks listed in Annex 1.2, in the event DT elects
to defend the Licensee against a third party claim under § 13, DT shall
indemnify, defend and hold harmless and release the Licensee from any claims
raised by third parties that are asserted due to the infringement, violation or
misappropriation of any third party intellectual property rights by the
Designations.

 

6.4 The Licensee shall indemnify, defend and hold harmless and release DT from
any claims raised by third parties that are asserted due to advertising claims
of the Licensee for the Licensed Services and Licensed Products offered under
the Designations and/or due to anti-competitive use of the Designations.

 

6.5 In any event, the mutual liability of the Parties is limited to EUR
1 million per calendar year. This limitation does not apply to cases of
intentional conduct or a Party’s indemnification obligations under § 6.2, § 6.3
and § 6.4.

 

§7 License Fees

 

7.1 In consideration for the licenses granted hereunder, Licensee shall pay to
DT a license fee in an amount equal to 0.25% of the Licensee’s and its
sub-licensee’s net revenues generated by the Licensed Products and Licensed
Services sold or offered under the Designations (“License Fee”).

For purposes of this § 7, the term “net revenues” shall mean all revenues
generated by Licensee and its sub-licenses in connection with the sale of
Licensed Products and the provision of Licensed Services, including all inbound
national and international roaming revenue generated by subscribers of other
mobile telecommunication, broadband and information providers due to such
subscribers use of the Licensed Services sold or offered under the Designations.
For the avoidance of doubt, net revenues excludes any revenues generated by
Licensee and its sub-licenses in connection with (A) the sale of Licensed
Products or Licensed Services sold or offered solely under the Own Designations
or (B) the sale of Licensed Products or Licensed Services under the Own
Designations, wherein in the same advertising medium the Designation is used as
the name of the company only (e.g., a non-prominent use of the company name
“T-Mobile” in a legal disclaimer) and not otherwise used as a trademark (e.g.,
by using the “T-Mobile” logo or “powered by T-Mobile” or “brought to you by
T-Mobile”). Examples of such usage are set forth in Annex 7.

 

- 9 -



--------------------------------------------------------------------------------

7.2 Within 4 weeks after the end of each quarter calendar year, the Licensee
shall provide DT with a report showing all data necessary for the computation of
the License Fee, wherein the Licensee shall provide detailed reports of its own
revenues, the revenues of distributions partners and revenues of its
sub-licensees with respect to the Licensed Services and Licensed Products
(“Revenue Report”). Moreover, the Revenue Report shall specify the revenues with
each individual Licensed Product and Licensed Service sold or offered under the
Designations. The License Fee resulting from the Revenue Reports shall be
invoiced to the Licensee.

 

7.3 The License Fee for each calendar quarter shall be due 6 weeks after the end
of the respective calendar quarter and after the Licensee’s receipt of a DT
issued proper invoice complying with the applicable tax laws.

 

7.4 After five years the Parties shall meet and attempt to agree on an
adjustment of the License Fee (“New License Fee”) to the then current commercial
royalty rates applicable to similar licenses for the combined use of trademarks,
corporate brands and domain names in the field of wireless telecommunication,
broadband and information products and services in the Territory. For these
purposes, DT shall provide until December 31, 2017 a benchmark analysis
performed by an accounting firm or a market research institution and providing
an analysis of the then current, average commercial royalty rates charged in the
field of wireless telecommunication, broadband and information products and
services in the Territory (“Benchmark Analysis”). On the basis of the Benchmark
Analysis submitted by DT, the Parties shall determine the then current, average
commercial royalty rates charged in the field of wireless telecommunication,
broadband and information products and services in the Territory. If the Parties
agreed to a New License Fee, the New License Fee determined by the Parties shall
be applicable as of January 1, 2019.

If the Parties fail to agree to the New License Fee by March 31, 2018, the
Parties shall jointly appoint an accounting firm that is specialized in
analyzing royalty rates in the field of trademark licenses. No later than
July 31, 2018, the appointed accounting firm shall make a determination of the
then current average commercial royalty rates applicable to similar licenses for
the combined use of trademarks, corporate brands and domain names in the field
of wireless telecommunication, broadband and information products and services
in the Territory. The accounting firm’s determination shall be based on an
independent benchmark analysis performed by the accounting firm. The New License
Fee determined by the accounting firm shall be applicable as of January 1, 2019.
Each of the Parties shall bear half of the costs of the accounting firm.

If the Parties fail to agree on an accounting firm as provided in the preceding
sub-paragraph, the dispute between the Parties about the New License Fee
applicable as of January 1, 2019 shall be referred to and finally determined by
arbitration in accordance with the WIPO Arbitration Rules in force on the date
of the commencement of the arbitration. The arbitral tribunal shall consist of
one arbitrator, who must have experience in the field of trademark and licensing
law, and who must be fluent in the language of the proceedings. The place of
arbitration shall be New York, New York, United States. The language to be used
in the arbitral proceedings shall be English.

 

7.5 Every further five years the Parties shall again review the License Fee and
adjust the License Fee according to the procedure set forth in § 7.4, i.e. the
Parties shall again determine a New License Fee that is applicable for the
periods as of 1 January 2024, 2029 etc. For this procedure, the periods set
forth in § 7.4 shall apply mutatis mutandis, wherein the years stated in § 7.4
shall be adjusted accordingly.

 

- 10 -



--------------------------------------------------------------------------------

§8 Right to Audit

DT shall have the right to have the Licensee’s books examined in reasonable
intervals upon prior written notice (and no more than once every 12 months), and
a last time one year after the termination of this Agreement, for conformance
with the Revenue Reports by an independent financial auditor who is obligated to
maintain secrecy even with respect to DT. The auditor shall be permitted to
inform DT if there are discrepancies between the Revenue Reports and the
findings of the auditor, in which case the auditor is permitted to disclose to
DT all information required for complete and correct Revenue Reports for the
period under review. The cost of such book inspection shall be borne by DT,
unless the examination shows that the Licensee’s Revenue Reports under review
contained discrepancies to the disadvantage of DT of more than 10 percent of the
License Fee owed for the period under review, in which case the costs of the
audit shall be borne by the Licensee.

 

§9 Taxes

 

9.1 The agreed prices and the License Fee are net prices exclusive of sales
tax/VAT (“VAT”). Any amounts of VAT that accrue are to be borne by the Licensee.

 

9.2 Since the Licensee has its principal place of business outside of Germany,
the following provisions shall apply:

 

  (A) All taxes, fees, and other charges incurred by the Licensee in connection
with concluding and performing this Agreement are at the expense of the
Licensee.

 

  (B) The prices agreed are net prices. Incurred VAT or use and sales taxes
shall be borne by the Licensee.

 

  (C) The Licensee shall not be entitled to withhold taxes for DT’s account from
the contractually agreed payments to DT, in particular withholding taxes that
may apply under the laws of the country where the Licensee’s registered office
is located. Any taxes withheld at source shall be paid by the Licensee. Taxes
for DT’s account may be withheld only if and to the extent that DT may offset
the Licensee’s accrued and withheld income and corporate tax liabilities
according to the law of the country of residence of DT against its income or
corporate tax liabilities or cause it to be deducted when DT’s taxable income is
determined. Upon request of the Licensee, DT shall notify the Licensee at the
beginning of each calendar year if such an offset or such a deduction is
possible. A tax deduction shall also not be to the Licensee’s detriment, if the
tax deduction is due only because of DT’s culpable (intentional or negligent)
failure to file or delay in filing any application for exemption from or
reduction of the withholding tax provided for by the law of the respective
country of residence of the Licensee.

 

9.3 The Licensee shall support DT in fulfilling tax obligations and formalities.

 

- 11 -



--------------------------------------------------------------------------------

9.4 In the case of sub-licensing to a Subsidiary or any other third party
located outside of Germany, the Licensee shall include the provisions contained
in § 9.2 and § 9.3 in the sub license agreement in such way that the
sub-licensee has the same obligations that apply to the Licensee under § 9.2 and
§ 9.3.

 

§10 Confidentiality

 

10.1 The Parties agree that (A) all information disclosed by the disclosing
party to the receiving party, whether in oral form, visual form or in writing,
including all specifications, formulas, prototypes, computer programs and any
and all records, data, ideas, methods, techniques, processes and projections,
plans, marketing and advertising campaign information, materials, financial
statements, memoranda, analyses, notes, legal documents and other data and
information (in whatever form), as well as improvements, patents (whether
pending or duly registered) and any know-how related thereto, (B) information
learned by the receiving party from the disclosing party through the inspection
of the disclosing party’s property, that relates to disclosing party’s products,
designs, business plans, business opportunities, finances, research,
development, know-how, personnel, or third-party confidential information,
(C) information regarding the other Party’s business operations and (D) the
terms and conditions of this Agreement, in each case, will be considered and
referred to collectively in this Agreement as “Confidential Information”.

Notwithstanding the foregoing, a Party’s obligation to keep Confidential
Information confidential under § 10.2, shall not apply to information that:

 

  (i) was known to the recipient before disclosure by the other party,

 

  (ii) is or becomes publicly known without breach of the confidentiality
obligations set forth in this Agreement, or

 

  (iii) is disclosed pursuant to the order or requirement of a court,
administrative agency, or other governmental body; provided, however, that the
recipient shall make reasonable efforts to provide prompt notice of such court
order or requirement to the disclosing Party to enable the disclosing Party to
seek a protective order or otherwise prevent or restrict such disclosure.

 

10.2 Each Party shall keep confidential the Confidential Information of the
other Party during the term of this Agreement (including the conditions of this
Agreement) in a manner at least consistent with the procedures that it uses to
protect its own confidential information but in no event less than a reasonable
degree of care. Each Party may make the Confidential Information of the other
Party available only to employees for whom that knowledge is absolutely
necessary for fulfilment of their duties in the context of implementing this
Agreement, and undertakes to impose on those employees a written secrecy
obligation extending even beyond the duration of their work for the respective
Party.

 

10.3 The Licensee may reveal Confidential Information in order to maintain or to
accomplish the rights granted herein, including any national trademark register
requirements.

 

10.4 The Licensee is entitled to publish Confidential Information that is
required for compliance with or efficient implementation of the rights granted,
including any national trademark register requirements. The Licensee must notify
DT of these requirements promptly and must collaborate with DT in order to limit
the Confidential Information to be published as far as possible.

 

- 12 -



--------------------------------------------------------------------------------

10.5 All Confidential Information, and any derivatives thereof is and shall
remain the property of the Party disclosing such Confidential Information and no
license or other rights to Confidential Information is granted or implied hereby
to have been granted to the receiving Party, now or in the future.

 

10.6 The disclosing Party may decide to discontinue the disclosure of
Confidential Information under this Agreement, at will, with or without cause,
by giving written notice to the receiving Party, with immediate effect. Upon
such termination or upon request of the disclosing Party, or upon the receiving
Party’s determination that it no longer has a need for such Confidential
Information, or upon the termination of this Agreement, the receiving Party
shall (A) return to the disclosing Party any information disclosed in any
tangible form, and all copies thereof (on whatever physical, electronic or other
media such information may be stored) containing any of the Confidential
Information (and if such Confidential Information is stored in electronic form,
it is to be immediately deleted); and (B) provide a certification, in writing,
executed by an appropriate officer of the receiving Party, that it has retained
no copies of the Confidential Information on any media and that it has retained
no notes or other embodiments of the information contained in the Confidential
Information. The obligations set forth herein regarding confidentiality and use
of Confidential Information shall survive any expiration or termination of this
Agreement.

 

§11 Maintaining and Defending the Designations

 

11.1 DT shall maintain the registration of the Designations at its own expense
throughout the term of this Agreement and defend the Designations against any
attacks by third parties, subject to the following § 11.2. DT has, however, no
obligation to use the Designations.

 

11.2 DT is entitled not to maintain (entirely or partially) the protection of
individual Designations or to cancel a Designation’s registration, in particular
if the maintenance of such registration of a Designation is legally impossible
or contrary to significant economic interests of DT. If DT decides not to
maintain (entirely or partially) the protection of individual Designations or to
cancel a Designation’s registration, DT shall provide the Licensee with notice
of such decision prior to any such registration lapsing and afford the Licensee
the opportunity to maintain such registration in the Licensee’s name at
Licensee’s expense, assigning to Licensee for no additional consideration any
such Designations prior to their registration lapsing, if requested by Licensee;
provided, however DT shall not be obligated to assign a Designation to Licensee
if the Designation that DT intends not to maintain or to cancel contains
elements of another designation owned by DT.

 

§12 Infringement of the Designations by Third Parties

 

12.1 If either Party discovers or otherwise learns that a third party is using a
company name, designation, brand or trademark in the Territory in a manner
likely to cause confusion with a Designation or that may infringe DT’s or the
Licensee’s rights in such Designation (in each case, as reasonable determined by
DT or the Licensee, as applicable), and/or registers it as a trademark, it shall
promptly notify the other Party in writing.

 

- 13 -



--------------------------------------------------------------------------------

12.2 DT alone shall be entitled to take action against the use and/or
registration of a trademark, company name, brand or designation that could be
confused with a Designation. DT shall also have full discretion whether to
settle all claims that it may have against third parties for alleged
infringement of the rights in the Designations (provided, however that DT shall
not consent to the entry of any judgement or enter into any settlement of any
such claim in the event such judgement or settlement imposes any liability,
restriction or obligation on the Licensee without the Licensee’s prior written
consent).

 

12.3 The Licensee shall authorize DT to assert any and all claims of the
Licensee against third parties, including claims for an injunction and damages,
on grounds that the respective third party violates the rights of the Licensee
to use the Designations. DT shall regularly consult with the Licensee with
respect to such action. If DT asserts claims of the Licensee in its own name in
court, it will inform the Licensee of this in regular intervals and the proceeds
from the enforcement of the Licensee’s claims less DT’s costs incurred with
respect to such enforcement, shall be for the Licensee’s account. The Licensee
shall have the right to be represented in connection with such action by its own
legal counsel, at its own expense; provided, however, that such legal counsel
shall act only in an advisory capacity.

 

§13 Third-party attacks on use of the Designations

 

13.1 If action is taken against the Licensee by a third party to cease and
desist and/or for compensatory damages due to the marking of Licensed Services
and/or Licensed Products using Designations, or any other use of Designations in
conformance with this Agreement, the Licensee shall promptly notify DT by e-mail
or in writing. With respect to the Trademarks listed in Annex 1.1 and Domains,
DT shall defend the Licensee in accordance with § 6.2. With respect to the
Trademarks listed in Annex 1.2, DT may at DT’s option defend the Licensee in
accordance with § 6.3. In those instances where DT defends the Licensee, (A) the
Licensee hereby grants DT a power of attorney to defend the Licensee against any
such claims in court and out of court (provided, however that DT shall not
consent to the entry of any judgement or enter into any settlement of any such
claim in the event such judgement or settlement imposes any liability,
restriction or obligation on the Licensee without the Licensee’s prior written
consent), and the Licensee agrees to execute all documents to permit and enable
DT to conduct such defence, (B) the Licensee is obliged to support DT to the
best of its abilities in the described defence of the claims asserted against
the Licensee and (C) the Licensee shall have the right to be represented in
connection with such claim by its own legal counsel, at the Licensee’s expense;
provided, however, that such legal counsel shall act only in an advisory
capacity.

 

13.2

The Licensee remains obligated to pay the agreed License Fee in the event of an
attack by a third party against the use of the Designations. If DT does not
defend Licensee against such action then the Licensee may defend itself against
such action (A) at DT’s cost and expense with respect to the Trademark listed in
Annex 1.1 and Domains and (B) at the Licensee’s cost and expense with respect to
the Trademarks listed in Annex 1.2. If the Licensee defends itself against such
action then: (i) DT agrees to execute all documents to permit and enable the
Licensee to conduct such defence, (ii) DT is obliged to support the Licensee to
the

 

- 14 -



--------------------------------------------------------------------------------

best of its abilities in the described defence of the claims asserted against
the Licensee and (iii) DT shall have the right to be represented in connection
with such claim by its own legal counsel, at the DT’s expense; provided,
however, that such legal counsel shall act only in an advisory capacity.

 

13.3 DT shall inform the Licensee of attacks by third parties regarding the
Designations in the Territory and will regularly provide information on the
further progress of corresponding proceedings.

 

§14 Duration and termination of the Agreement

 

14.1 This Agreement shall enter into force on April 30, 2013 (as of 11.59 pm)
(“Date of the Agreement”). This Agreement is in effect until December, 31 2018.
The term of this Agreement shall be extended until December 31, 2023, unless the
Licensee gives notice of termination until December 31, 2017. After December 31,
2023 this Agreement shall be extended by periods of five years each, unless it
is terminated by the Licensee with a notice period of at least 12 months prior
to its respective expiry date. Notwithstanding the foregoing, the Licensee may
terminate this Agreement for convenience at any time upon written notice and
such termination shall be effective on the first anniversary after the
Licensee’s notice of its exercise of such right.

 

14.2 Each Party shall be entitled to terminate this Agreement for cause if the
other Party commits a material breach of any provision of this Agreement,
including the Utilization Regulations in Annex 4, and fails to cure such breach
within 30 days after notice thereof is given to the breaching Party by the
non-breaching Party. DT shall have the right to terminate this Agreement for
cause if the Licensee has ceased to genuinely use the Trademarks listed in
Annex 1.1 for a period of six consecutive months and in DT’s reasonable
discretion the Licensee’s usage is insufficient to maintain the Trademark
registration, provided that DT provides prior notice of such insufficient
Trademark usage and Licensee fails to cure such insufficient usage within a
period of 6 months after such notice.

In the event a Party terminates this Agreement for cause, this shall not affect
the terminating Party’s entitlement to compensation or damages, including claims
for breach of contract.

 

14.3

In the event of (A) any transaction or event, immediately prior to which DT and
its subsidiaries has more than 50% of the voting power of the outstanding shares
of capital stock of the Licensee, and immediately after which DT and its
subsidiaries has 50% or less of the voting power of the outstanding shares of
capital stock of the Licensee (a “DT Sell-Down”), or (B) any transaction or
event as a result of which or following which any third party or group owns or
controls, directly or indirectly, beneficially or of record, 50% or more of the
voting power of the outstanding shares of voting stock or of capital stock of
the Licensee, or otherwise has the power to direct or cause the direction of the
management and policies of the Licensee, whether through the ownership of voting
securities, by contract, or otherwise (a “Change of Control”), whichever Party
has notice of the transaction shall notify the other Party accordingly. As of
the date on which such notice is given, the Parties shall in good faith
negotiate for a period of up to 6 months (“Negotiation Period”) on the terms of
a new license agreement taking into account the new shareholder structure of the
Licensee and DT’s need to sufficiently control an appropriate use of

 

- 15 -



--------------------------------------------------------------------------------

the Designations. If the Parties fail to reach an agreement on the terms and
conditions of a new license agreement within the Negotiation Period, either
Party shall have the right to terminate this Agreement, such right to be
exercised within three months after the end of the Negotiation Period. Such
termination by a Party shall become effective (i) in the case of a DT Sell-Down
in the absence of a Change of Control, on the third anniversary of a Party’s
notice of its exercise of such right and (ii) in the case of a Change of Control
(whether or not a DT Sell-Down shall also have occurred), on the second
anniversary of DT’s notice of its exercise of such right.

 

14.4 DT is permitted to assign its rights and obligations under this Agreement
in full to an Affiliate upon notice to the Licensee.

 

14.5 After termination or expiration of this Agreement, the Licensee shall no
longer be entitled to use the Designations, provided however that (A) with
respect to Licensed Products manufactured prior to such termination or
expiration, the Licensee shall be entitled to deliver such manufactured Licensed
Products and render the Licensed Services with respect to such Licensed Products
for a period of one year after termination or expiration and (B) with respect to
advertising incorporating the Designations, the Licensee shall be entitled to
continue using such advertising materials bearing the Designations for up to six
months after the termination or expiration of this Agreement.

 

14.6 Upon termination or expiration of this Agreement, all documents and records
provided to the Licensee by DT, including any and all copies and reproductions
of the Designations, must be returned to DT.

 

14.7 Upon termination or expiration of this Agreement, the Licensee shall assign
to DT free of charge all trademarks, Internet domains and any rights in such
designations owned by the Licensee, in each case, if they contain any of the
Designations, parts of the Designations or are confusingly similar to a
Designation. DT may request such assignment within one month after the Licensee
has informed DT about such rights and registrations. In the event of an
assignment of rights, DT shall bear the reasonable, external costs of such
assignment. The Licensee undertakes to procure that its Affiliates and
sub-licensees also assign any such rights to DT, as necessary.

 

§15 Jurisdiction and Venue, Choice of Law

 

15.1 This Agreement shall be governed and construed in accordance with the laws
of Germany, excluding conflict of laws rules.

 

15.2 In case of any disputes arising in connection with this Agreement such
dispute shall be referred to and finally determined by arbitration in accordance
with the WIPO Arbitration Rules in force on the date of the commencement of the
arbitration. The arbitral tribunal shall consist of three arbitrators (except
for the proceedings mentioned in § 7.4, which shall consist of one arbitrator),
who must have experience in the field of trademark and licensing law, and who
must be fluent in the language of the proceedings. The place of arbitration
shall be London, UK. The language to be used in the arbitral proceedings shall
be English.

 

- 16 -



--------------------------------------------------------------------------------

§16 Miscellaneous

 

16.1 Any changes and amendments to this Agreement, including any waiver of this
clause, must be made in writing and signed by both parties in order to be valid.

 

16.2 This Agreement represents the entire understanding with respect to the
subject matter of this Agreement and it supersedes all prior and contemporaneous
agreements between the Parties concerning the subject matter of this Agreement.

 

16.3 This Agreement is binding and authorizes the Parties and their legal
successors. The Parties undertake to impose their obligations under this
Agreement also on their legal successors.

 

16.4 Should one of the provisions of this Agreement be or become invalid, the
validity of the remaining provisions shall not be affected thereby. The Parties
shall be required to replace the invalid provision by a valid one best achieving
the economically desired result. The same applies in the event of a gap.

 

16.5 This Agreement may be executed in any number of counterparts, each of which
will be deemed an original, but all of which taken together will constitute one
single agreement between the Parties.

 

- 17 -



--------------------------------------------------------------------------------

Bonn, April 30, 2013

(Place, Date)

   

/s/ Timotheus Höttges

Deutsche Telekom AG

    Signed by: Timotheus Höttges     Position: Chief Financial Officer

Bonn, April 30, 2013

(Place, Date)

   

/s/ Thomas Kremer

Deutsche Telekom AG

    Signed by: Thomas Kremer    

Position: Board member for Data Privacy,

Legal Affairs and Compliance

April 30, 2013

(Place, Date)

   

/s/ J. Braxton Carter

Licensee

    Signed by: J. Braxton Carter     Position: Chief Financial Officer

 

- 18 -



--------------------------------------------------------------------------------

Annex 1.1 – T-Mobile Trademarks

United States Trademarks

 

Trademark

   Local Classes    Application
No.      Application
Date      Registration
No.      Registration
Date      Case Status  

LOGO [g527693g12q72.jpg]

   09,14,16,18,25, 28,36,37,38,41,
42      75/248,964         27/02/1997         2284387         12/10/1999        
Registered   

LOGO [g527693g12q72.jpg]

   09,16,36,37,38, 41,42      75/095,186         23/04/1996         2941016   
     19/04/2005         Registered   

LOGO [g527693g12q72.jpg]

   28      78/500,635         15/10/2004         3035165         27/12/2005   
     Registered   

LOGO [g527693g12q72.jpg]

   35      78/500,682         15/10/2004         3035166         27/12/2005   
     Registered   

LOGO [g527693g12q72.jpg]

   25      78/500,615         15/10/2004         3037885         03/01/2006   
     Registered   

LOGO [g527693g12q72.jpg]

   14      78/500,576         15/10/2004         3040847         10/01/2006   
     Registered   

LOGO [g527693g12q72.jpg]

   18      78/500,585         15/10/2004         3040848         10/01/2006   
     Registered   

LOGO [g527693g12q72.jpg]

   42      78/500,717         15/10/2004         3076000         04/04/2006   
     Registered   

LOGO [g527693g33u01.jpg]

   16      77/311,136         23/10/2007         3487670         19/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   35      77/311,137         23/10/2007         3487671         19/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   36      77/311,139         23/10/2007         3487672         19/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   37      77/311,140         23/10/2007         3487673         19/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   42      77/311,144         23/10/2007         3487674         19/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   45      77/311,447         24/10/2007         3487682         19/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   09      77/311,132         23/10/2007         3491692         26/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   38      77/311,219         23/10/2007         3491696         26/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   41      77/311,232         23/10/2007         3491697         26/08/2008   
     Registered   

LOGO [g527693g33u01.jpg]

   38      77/369,381         11/01/2008         3582357         03/03/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   36      77/369,417         11/01/2008         3605016         14/04/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   42      77/369,351         11/01/2008         3608189         21/04/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   35      77/369,446         11/01/2008         3608190         21/04/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   09      77/369,466         11/01/2008         3608191         21/04/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   16      77/369,463         11/01/2008         3633767         09/06/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   14      77/451,712         18/04/2008         3662565         04/08/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   18      77/451,740         18/04/2008         3662566         04/08/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   25      77/451,760         18/04/2008         3662567         04/08/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   28      77/451,780         18/04/2008         3662568         04/08/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   32      77/451,817         18/04/2008         3662569         04/08/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   35      77/451,828         18/04/2008         3662570         04/08/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   36      77/451,861         18/04/2008         3662571         04/08/2009   
     Registered   

LOGO [g527693g33u01.jpg]

   42      77/451,884         18/04/2008         3662572         04/08/2009   
     Registered   

T-Mobile

   09,14,16,18,25,28,36,37,38,41,42      75/248,963         27/02/1997        
2282432         05/10/1999         Registered   

T-Mobile

   09,16,36,37,38,41,42      75/093,051         23/04/1996         2911878      
  21/12/2004         Registered   

T-Mobile

   14      78/693,433         16/08/2005         3120673         25/07/2006   
     Registered   

T-Mobile

   18      78/693,437         16/08/2005         3120674         25/07/2006   
     Registered   

T-Mobile

   25      78/693,439         16/08/2005         3120675         25/07/2006   
     Registered   

T-Mobile

   28      78/693,444         16/08/2005         3120676         25/07/2006   
     Registered   

T-Mobile

   36      78/693,454         16/08/2005         3196091         09/01/2007   
     Registered   

T-Mobile

   35      78/693,450         16/08/2005         3219514         20/03/2007   
     Registered   

T-Mobile

   42      78/693,461         16/08/2005         3219515         20/03/2007   
     Registered   

 

- 19 -



--------------------------------------------------------------------------------

Puerto Rico Trademarks

 

Trademark

   Local Classes    Application No.      Application
Date      Registration
No.      Registration
Date      Case Status  

LOGO [g527693g12q72.jpg]

   41      57359         27/04/2007         72928         27/04/2007        
Certificate received   

LOGO [g527693g12q72.jpg]

   16      57386         27/04/2007         72935         27/04/2007        
Certificate received   

LOGO [g527693g12q72.jpg]

   42      57410         27/04/2007         72937         27/04/2007        
Certificate received   

LOGO [g527693g12q72.jpg]

   09      58038         27/04/2007         73673         27/04/2007        
Registered   

LOGO [g527693g12q72.jpg]

   38      58039         27/04/2007         73674         27/04/2007        
Registered   

T-Mobile

   09      57458         27/04/2007         72946         27/04/2007        
Registered   

T-Mobile

   16      57460         27/04/2007         72948         27/04/2007        
Registered   

T-Mobile

   38      57469         27/04/2007         72953         27/04/2007        
Certificate received   

T-Mobile

   42      57491         27/04/2007         72955         27/04/2007        
Certificate received   

Annex 1.2 – Other Trademarks

United States Trademarks

 

Trademark

   Local Classes    Application
No.      Application
Date      Registration
No.      Registration
Date      Case Status  

T-Mobile Jingle (sound mark)

   09,37,38      75/889,012         06/01/2000         2459405        
12/06/2001         Registered   

LOGO [g527693g95j90.jpg]

   09,36,37,38,41      74/720,652         24/08/1995         2472584        
31/07/2001         Registered   

LOGO [g527693g95j90.jpg]

   14      78/693,787         16/08/2005         3148182         26/09/2006   
     Registered   

LOGO [g527693g95j90.jpg]

   18      78/693,792         16/08/2005         3148183         26/09/2006   
     Registered   

LOGO [g527693g95j90.jpg]

   25      78/693,793         16/08/2005         3148184         26/09/2006   
     Registered   

LOGO [g527693g95j90.jpg]

   28      78/693,797         16/08/2005         3157352         17/10/2006   
    
 
 
  Registered
/Post section
08/15 office
action filed   
  
  
  

LOGO [g527693g95j90.jpg]

   35      78/693,802         16/08/2005         3221551         27/03/2007   
     Registered   

LOGO [g527693g95j90.jpg]

   36      78/693,808         16/08/2005         3264353         17/07/2007   
     Registered   

 

- 20 -



--------------------------------------------------------------------------------

Trademark

   Local Classes    Application
No.      Application
Date      Registration
No.      Registration
Date      Case Status  

LOGO [g527693g95j90.jpg]

   42      78/693,813         16/08/2005         3538688         25/11/2008   
     Registered   

LOGO [g527693g49v12.jpg]

   09,16,25,36,38,42      74/720,656         24/08/1995         2508277        
20/11/2001         Registered   

LOGO [g527693g49v12.jpg]

   14      78/693,653         16/08/2005         3141606         12/09/2006   
     Registered   

LOGO [g527693g49v12.jpg]

   18      78/693,665         16/08/2005         3141607         12/09/2006   
     Registered   

LOGO [g527693g49v12.jpg]

   25      78/693,672         16/08/2005         3141608         12/09/2006   
     Registered   

LOGO [g527693g49v12.jpg]

   35      78/693,688         16/08/2005         3153493         10/10/2006   
     Registered   

LOGO [g527693g49v12.jpg]

   36      78/693,694         16/08/2005         3153495         10/10/2006   
     Registered   

LOGO [g527693g49v12.jpg]

   28      78/693,677         16/08/2005         3207637         13/02/2007   
     Registered   

LOGO [g527693g49v12.jpg]

   42      78/693,698         16/08/2005         3216527         06/03/2007   
     Registered   

LOGO [g527693g92y97.jpg]

   09      77/307,271         18/10/2007         3452974         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   36      77/307,272         18/10/2007         3452975         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   16      77/307,273         18/10/2007         3452976         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   35      77/307,274         18/10/2007         3452977         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   37      77/307,275         18/10/2007         3452978         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   38      77/307,277         18/10/2007         3452979         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   38      77/307,277         18/10/2007         3452979         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   41      77/307,279         18/10/2007         3452980         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   42      77/307,280         18/10/2007         3452981         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   45      77/307,281         18/10/2007         3452982         24/06/2008   
     Registered   

LOGO [g527693g92y97.jpg]

   35      77/415,184         06/03/2008         3594035         24/03/2009   
     Registered   

LOGO [g527693g92y97.jpg]

   42      77/415,214         06/03/2008         3601280         07/04/2009   
     Registered   

LOGO [g527693g92y97.jpg]

   32      77/415,120         06/03/2008         3618302         12/05/2009   
     Registered   

LOGO [g527693g92y97.jpg]

   14      77/415,272         06/03/2008         3618303         12/05/2009   
     Registered   

LOGO [g527693g92y97.jpg]

   18      77/415,291         06/03/2008         3618304         12/05/2009   
     Registered   

LOGO [g527693g92y97.jpg]

   25      77/415,320         06/03/2008         3618305         12/05/2009   
     Registered   

LOGO [g527693g92y97.jpg]

   28      77/415,335         06/03/2008         3618306         12/05/2009   
     Registered   

LOGO [g527693g56n41.jpg]

   35      77/364,660         04/01/2008         3498385         09/09/2008   
     Registered   

LOGO [g527693g56n41.jpg]

   42      77/364,641         04/01/2008         3578790         24/02/2009   
     Registered   

LOGO [g527693g56n41.jpg]

   38      77/364,649         04/01/2008         3578791         24/02/2009   
     Registered   

LOGO [g527693g56n41.jpg]

   36      77/364,652         04/01/2008         3578792         24/02/2009   
     Registered   

LOGO [g527693g56n41.jpg]

   16      77/364,665         04/01/2008         3578793         24/02/2009   
     Registered   

LOGO [g527693g56n41.jpg]

   09      77/364,668         04/01/2008         3637434         16/06/2009   
     Registered   

 

- 21 -



--------------------------------------------------------------------------------

Trademark

   Local Classes    Application
No.      Application
Date      Registration
No.      Registration
Date      Case Status

LOGO [g527693g01e26.jpg]

   09,16,35,36,38,41,42      76/252,927         07/05/2001             Oppn:
Opposition
pending at the
Trademark
Trial and
Appeal Board

LOGO [g527693g03r28.jpg]

   09,16,35,36,38,39,41,42      76/262,559         24/05/2001         3608020   
     21/04/2009       Registered

LOGO [g527693g20s39.jpg]

   09,16,35,36,38,39,41,42      76/222,033         08/03/2001         3629122   
     02/06/2009       Registered

LOGO [g527693g76c68.jpg]

   38      75/613,042         29/12/1998         2367890         18/07/2000   
   Registered

LOGO [g527693g44q13.jpg]

   43      78/701,515         26/08/2005         3192095         02/01/2007   
   Registered

LOGO [g527693g44q13.jpg]

   45      78/701,521         26/08/2005         3192096         02/01/2007   
   Registered

LOGO [g527693g44q13.jpg]

   44      78/701,519         26/08/2005         3200909         23/01/2007   
   Registered

LOGO [g527693g44q13.jpg]

   01,02,03,04,05,06


,07,08,10,12,13,14,

15,17,18,19,20,21,22,

23,24,26,27,28,29,30,

31,32,33,34,36,37,39,40,41

     76/130,251         18/09/2000         3574344         17/02/2009      
Registered

LOGO [g527693g44j05.jpg]

   16      78/245,829         05/05/2003         3243485         22/05/2007   
   Registered

LOGO [g527693g44j05.jpg]

   35      78/245,833         05/05/2003         3804860         15/06/2010   
   Registered

LOGO [g527693g44j05.jpg]

   36      78/245,836         05/05/2003         3804861         15/06/2010   
   Registered

LOGO [g527693g44j05.jpg]

   38      78/245,837         05/05/2003         3804862         15/06/2010   
   Registered

LOGO [g527693g51b91.jpg]

   35      78/246,008         05/05/2003         3373727         22/01/2008   
   Registered

LOGO [g527693g51b91.jpg]

   38      78/246,011         05/05/2003         3373729         22/01/2008   
   Registered

LOGO [g527693g97z35.jpg]

   35      78/245,849         05/05/2003         3232328         24/04/2007   
   Registered

 

- 22 -



--------------------------------------------------------------------------------

Trademark

   Local Classes    Application
No.      Application
Date      Registration
No.      Registration
Date      Case Status  

LOGO [g527693g97z35.jpg]

   38      78/245,853         05/05/2003         3801161         08/06/2010   
     Registered   

LOGO [g527693g97z35.jpg]

   36      78/245,851         05/05/2003         3804863         15/06/2010   
     Registered   

LOGO [g527693g55f70.jpg]

   09,16,35,36,38,39,41,42      78/184,591         13/11/2002         3576189   
     17/02/2009         Registered   

LOGO [g527693g79l91.jpg]

   09      78/798,405         24/01/2006         3263624         10/07/2007   
     Registered   

LOGO [g527693g43r02.jpg]

   38      78/798,428         24/01/2006         3263625         10/07/2007   
     Registered   

LOGO [g527693g69w42.jpg]

   38      78/581,970         07/03/2005         3070757         21/03/2006   
     Registered   

LOGO [g527693g69w42.jpg]

   42      78/581,973         07/03/2005         3070758         21/03/2006   
     Registered   

LOGO [g527693g69w42.jpg]

   09      78/581,957         07/03/2005         3076299         04/04/2006   
     Registered   

LOGO [g527693g69w42.jpg]

   16      78/581,962         07/03/2005         3076300         04/04/2006   
     Registered   

LOGO [g527693g69w42.jpg]

   28      78/581,967         07/03/2005         3076301         04/04/2006   
     Registered   

LOGO [g527693g69w42.jpg]

   35      78/581,965         07/03/2005         3167542         07/11/2006   
     Registered   

LOGO [g527693g85o33.jpg]

   42      78/282,252         01/08/2003         2912937         21/12/2004   
     Registered   

LOGO [g527693g85o33.jpg]

   09      78/282,241         01/08/2003         2914538         28/12/2004   
     Registered   

LOGO [g527693g85o33.jpg]

   38      78/282,255         01/08/2003         2914540         28/12/2004   
     Registered   

LOGO [g527693g59v37.jpg]

   38      78/223,242         07/03/2003         2939623         12/04/2005   
     Registered   

LOGO [g527693g67b46.jpg]

   38      78/223,240         07/03/2003         2984921         16/08/2005   
     Registered   

LOGO [g527693g67b46.jpg]

   16      76/573,252         30/01/2004         3056828         07/02/2006   
     Registered   

LOGO [g527693g67b46.jpg]

   38      76/573,253         30/01/2004         3056829         07/02/2006   
     Registered   

LOGO [g527693g67b46.jpg]

   36      76/573,616         30/01/2004         3069719         21/03/2006   
     Registered   

LOGO [g527693g67b46.jpg]

   35      76/573,251         30/01/2004         3228969         17/04/2007   
     Registered   

LOGO [g527693g67b46.jpg]

   09      76/573,623         30/01/2004         3403950         01/04/2008   
     Registered   

LOGO [g527693g67b46.jpg]

   42      76/573,620         30/01/2004         3456062         01/07/2008   
     Registered   

LOGO [g527693g90t03.jpg]

   38      77/392,063         08/02/2008         3633797         09/06/2009   
     Registered   

LOGO [g527693g90t03.jpg]

   42      77/392,085         08/02/2008         3633798         09/06/2009   
     Registered   

 

- 23 -



--------------------------------------------------------------------------------

Trademark

   Local Classes    Application
No.      Application
Date      Registration
No.      Registration
Date      Case Status  

LOGO [g527693g90t03.jpg]

   16      77/392,000         08/02/2008         3697496         20/11/2009   
     Registered   

LOGO [g527693g90t03.jpg]

   09      77/391,992         08/02/2008         3707386         10/11/2009   
     Registered   

LOGO [g527693g30a71.jpg]

   38      78463630         06/08/2004         3053691         31/01/2006      
  Registered   

LOGO [g527693g30a71.jpg]

   35      78463624         06/08/2004         3122689         01/08/2006      
  Registered   

LOGO [g527693g30a71.jpg]

   36      78463626         06/08/2004         3150486         03/10/2006      
  Registered   

LOGO [g527693g30a71.jpg]

   09      78/463,617         06/08/2004         3495959         02/09/2008   
     Registered   

LOGO [g527693g74d96.jpg]

   16      77/392,218         08/02/2008         3608213         21/04/2009   
     Registered   

LOGO [g527693g74d96.jpg]

   38      77/392,320         08/02/2008         3614612         05/05/2009   
     Registered   

LOGO [g527693g74d96.jpg]

   35      77/392,244         08/02/2008         3668249         18/08/2009   
     Registered   

LOGO [g527693g74d96.jpg]

   09      77/392,203         08/02/2008         3678356         08/09/2009   
     Registered   

LOGO [g527693g74d96.jpg]

   42      77/392,329         08/02/2008         3697497         20/10/2009   
     Registered   

LOGO [g527693g00g11.jpg]

   09      77/427,706         20/03/2008         3756500         09/03/2010   
     Registered   

LOGO [g527693g00g11.jpg]

   38      77/427,807         20/03/2008         3756501         09/03/2010   
     Registered   

LOGO [g527693g00g11.jpg]

   42      77/427,813         20/03/2008         3783216         04/05/2010   
     Registered   

SideKick

   16      78/242,853         28/04/2003         2951342         17/05/2005   
     Registered   

SideKick

   35      78/242,862         28/04/2003         2951343         17/05/2005   
     Registered   

SideKick

   36      78/242,872         28/04/2003         2951344         17/05/2005   
     Registered   

SideKick

   38      78/242,874         28/04/2003         2951345         17/05/2005   
     Registered   

SideKick

   42      78/242,880         28/04/2003         2969827         19/07/2005   
     Registered   

SideKick

   09      78/242,867         28/04/2003         2982858         09/08/2005   
     Registered   

T-Mobile SideKick

   38      78/242,987         28/04/2003         2951346         17/05/2005   
     Registered   

T-Mobile SideKick

   09      78/242,884         28/04/2003         2975648         26/07/2005   
     Registered   

T-Mobile SideKick

   36      78/242,986         28/04/2003         2975650         26/07/2005   
     Registered   

T-Mobile SideKick

   16      78/242,890         28/04/2003         3099895         06/06/2006   
     Registered   

T-Mobile USA

   09,16,35,36,37,38,41,42      76/350,166         18/12/2001         2889632   
     28/09/2004         Registered   

 

- 24 -



--------------------------------------------------------------------------------

 

Trademark

   Local Classes    Application
No.      Application
Date      Registration
No.      Registration
Date      Case Status  

T-MobileWeb

   38      78/615,986         25/04/2005         3146866         19/09/2006   
     Registered   

T-ZONES

   41      76/976,000         16/05/2002         2914398         28/12/2004   
     Registered   

T-ZONES

   09,16,38,42      76/408,926         10/05/2002         3052012        
31/01/2006         Registered   

T-ZONES

   01      78/698,028         23/08/2005         3164945         31/10/2006   
     Registered   

T-ZONES

   02      78/698,031         23/08/2005         3164946         31/10/2006   
     Registered   

T-ZONES

   04      78/698,035         23/08/2005         3164947         31/10/2006   
     Registered   

T-ZONES

   07      78/698,046         23/08/2005         3164948         31/10/2006   
     Registered   

T-ZONES

   10      78/698,052         23/08/2005         3164949         31/10/2006   
     Registered   

T-ZONES

   17      78/698,076         23/08/2005         3164950         31/10/2006   
     Registered   

T-ZONES

   19      78/698,084         23/08/2005         3164951         31/10/2006   
     Registered   

T-ZONES

   24      78/698,119         23/08/2005         3164952         31/10/2006   
     Registered   

T-ZONES

   32      78/698,156         23/08/2005         3164953         31/10/2006   
     Registered   

T-ZONES

   33      78/698,159         23/08/2005         3164954         31/10/2006   
     Registered   

T-ZONES

   34      78/698,163         23/08/2005         3164955         31/10/2006   
     Registered   

T-ZONES

   11      78/698,055         23/08/2005         3205233         06/02/2007   
     Registered   

T-ZONES

   03      78/698,033         23/08/2005         3365652         08/01/2008   
     Registered   

T-ZONES

   05      78/698,038         23/08/2005         3666806         11/08/2009   
     Registered   

Voicestream

   42      77/280,315         15/09/2007         3461002         08/07/2008   
     Registered   

Voicestream

   38      77/280,318         15/09/2007         3461005         08/07/2008   
     Registered   

Voicestream

   35      77/280,321         15/09/2007         3461008         08/07/2008   
     Registered   

Voicestream

   16      77/280,325         15/09/2007         3461010         08/07/2008   
     Registered   

Voicestream

   09      77/280,326         15/09/2007         3461011         08/07/2008   
     Registered   

Puerto Rico Trademarks

 

Trademark

   Local Classes      Application
No.      Application
Date      Registration
No.    Registration
Date    Case Status

LOGO [g527693g00g11.jpg]

     09         62672         23/04/2008             Response to
Exam Report
filed at IPO

 

- 25 -



--------------------------------------------------------------------------------

Annex 2 – Domains

t-mobile.com

tmobile.com

t-mobile.us

tmobile.us

t-mobile.pr

tmobile.pr

t-mobile.com.pr

tmobile.com.pr

t-mobilepr.com

t-mobileusa.com

t-mobile.jobs

tmobileusa.biz

t-mobile-usa.biz

tmobile-usa.biz

tmobileusa.com

tmobile-usa.com

tmobileusa.info

t-mobile-usa.info

tmobile-usa.info

tmobileusa.net

tmobile-usa.net

tmobileusa.org

t-mobile-usa.org

tmobile-usa.org

t-mobileusa.mobi

 

- 26 -



--------------------------------------------------------------------------------

Annex 3 – Principles for Distribution Partner Agreements

 

(1) The Licensee is permitted to grant to a distributor (“Distributor”) a
non-exclusive, non-transferable and non-sub-licensable license for the offering
and selling of the Licensed Products and Licensed Services provided by the
Licensee.

For the avoidance of doubt, the Distributor must not use the Designations as the
Distributor’s company name, as any other business name for the Distributor, as
an internet domain for the Distributor or as a component of the Distributor’s
company name, or as any other business name or internet domain of the
Distributor. In particular, the Distributor is not allowed to label sales
products with the Designations.

 

(2) Any sub-license granted to a Distributor has to be subject to the following
conditions:

 

  (a) Distributor has to use the Designations only in their registered form and
in accordance with the Utilization Regulations as provided for in Annex 4 of
this Agreement.

 

  (b) Any use of the Designations by the Distributor qualifies as a use by DT
for the purpose of acquiring or maintaining trademark rights or other rights to
these Designations.

 

  (c) The Licensee assumes no liability and provides no warranty that the use of
the Designations does not violate third-party rights. The Distributor shall
indemnify, defend and hold harmless the Licensee and DT from any and all any
third-party claims that are caused by the Distributor’s use of the Designations.

 

  (d) Maintaining and defending the Designations shall be the exclusive domain
of DT.

 

  (e) The Distributor is not allowed to have the Designations registered as a
trademark, as a company name, as an Internet domain, or as a component thereof.

 

  (f) The Distributor authorises DT as third-party beneficiary to enforce all
claims of the Licensee against the Distributor.

 

  (g) The Distributor shall only use the Designations conforming to the highest
quality and professional standards relevant in the Territory and having at least
the same quality as the premium global providers of wireless telecommunication,
broadband and information services. The Distributor acknowledges that DT is
entitled to issue quality guidelines specifying such quality and professional
standards. Such quality guidelines shall become binding on the Distributor 30
days after receipt of such guidelines in writing or in text form, including fax
and e-mail.

 

- 27 -



--------------------------------------------------------------------------------

  (h) If the Distributor should learn that a third party uses the Designations
and/or applies for their registration as a trademark, company name or Internet
domain, it is obliged to inform DT immediately.

 

  (i) The Licensee is entitled to terminate the Distribution Partner Agreement
(insofar as the license provisions are concerned) at any time for good cause if
the Distributor violates any of the above obligations or commits an act or
omission that would entitle DT to terminate the License Agreement.

 

  (j) If the Distribution Partner Agreement is terminated, the Distributor shall
no longer be entitled to utilize the Designations.

 

- 28 -



--------------------------------------------------------------------------------

Annex 4 – Utilization Regulations

The utilization regulations of DT, as valid at the time the Agreement is signed,
are set forth as follows:

 

  •  

Guideline Basic Elements

 

  •  

Guideline Product Labelling

 

  •  

Guideline Device Packaging

 

  •  

Guideline Product Design

 

  •  

Guideline Electronic Media

 

  •  

Guideline Print Media

 

  •  

Guideline Forms

 

  •  

Guideline Giveaways

 

  •  

Guideline Literature

 

  •  

Guideline Distribution

 

  •  

Guideline Corporate Fashion

 

  •  

Guideline Shops

 

  •  

Guideline Co-operation Partners

 

  •  

Picture Tool

 

  •  

Brand Wizard

 

  •  

Brand Fit

A CD-ROM with utilization regulations will be delivered to the Licensee. Further
guidelines are accessible for the Licensee under www.branddesign.telekom.com.

 

- 29 -



--------------------------------------------------------------------------------

Annex 5 – Approval Tool (available at https://ci-approval.telekom.de)

LOGO [g527693g12r71.jpg]

 

- 30 -



--------------------------------------------------------------------------------

Annex 6 – Pre-approved Co-Branding

DT approves the following combined use of the Licensee’s Own Designations with
the licensed Designations:

 

LOGO [g527693g38u66.jpg]

 

LOGO [g527693g77c38.jpg]

 

LOGO [g527693image-33.jpg]

 

- 31 -



--------------------------------------------------------------------------------

Annex 7 – Examples of combined Usage of Licensee’s Company Name and Licensee’s
Own Designations

1. Examples for which no License Fee is payable

 

  a) The name “T-Mobile USA, Inc.” is used in plain text, without logos or
graphical elements and without being set off by font size, font type or color in
a legal disclaimer

 

  b) The name “T-Mobile USA, Inc.” is used in plain text, without logos or
graphical elements and without being set off by font size, font type or color in
a contract

 

  c) The name “T-Mobile USA, Inc.” is used in plain text, without logos or
graphical elements and without being set off by font size, font type or color in
general terms and conditions

 

  d) The abbreviated term “T-Mobile” is used as plain text, without logos or
graphical elements and without being set off by font size, font type or color as
a defined term for the legal entity T-Mobile USA, Inc. or any of its
subsidiaries in a contract, advertisement or other statement

 

  e) The name of an entity uses “T-Mobile”, such as “T-Mobile USA, Inc.” in
plain text, without logos or graphical elements and without being set off by
font size, font type or color

 

  f) In print articles or statements as plain text, without logos or graphical
elements and without being set off by font size, font type or color as a defined
term for the legal entity T-Mobile USA, Inc. where the primary purpose of the
article or statement is not advertisement

2. Examples for with the License Fee is payable

 

  a) The Designation “T-Mobile”, “T” or any other Designation is used in bold
letters or is otherwise set off by font size, font type, or color in an
advertisement, including the legal disclaimer

 

  b) The Designation “T-Mobile”, “T” or any other Designation is used as a logo
in an advertisement

 

  c) The advertisement contains the statement “powered by T-Mobile”, “brought to
you by T-Mobile”, “powered by T” or a similar statement containing a Designation

 

  d) A Designation is displayed on a product packaging or in the instructions of
use

 

  e) A Designation is displayed on the letterhead or in any other communication
in connection with the purchase of a product, e.g. in an invoice and not purely
as a designation of the name of the company

 

- 32 -